DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-3, 6-8, 13-16, 19-21, and 20 in the reply filed on 28 January is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 4-5, 9-12, 17-18, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 January 2021.
Claims 6-7, 19-20, and 25 have been withdrawn by Applicant sua sponte in addition to those withdrawn as a result of a required election of species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of copending Application No. 17/025609 (reference although the present claims do not specifically recite “conductive additive,” the only specific additive described in Applicant’s specification for use in the recited process is carbon black, a conductive additive. Moreover, carbon black is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  In Claim 1, line 7, “to sufficient mix” should be written “to sufficiently mix.”  In Claim 14, “PTFE” and “PVDF” should follow the full name and be placed in parentheses. In Claim 15, lines 7-8, “to sufficient mix” should be written “to sufficiently mix.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “enhancing the material property.” The limitation is indefinite, because “enhancing” and “material property” are both vague terms; the inventor fails to adequately 
Claim 1 recites the limitation "the material property" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include “a material property”; as explained above, “material property” is indefinite as vague.
	Claim 2 recites the limitation “to enhance flowability and processability of powder.” The limitation is indefinite, because both “enhance” and “processibility of powder” are vague terms, and also because it is not clear at which point in the claimed process dry blending must be performed. Applicant fails to set out the metes and bounds of what he considers his invention. It is not clear what the bounds of “enhance” must be or what standard should be applied to determine a purported enhancement. The term “processability of powder” is vague, because it could potentially mean any action performed with or on any powder. Additionally, while in general, an order of steps does not always have to be claimed for patentability, because milling is performed on a powder and results in a powder and because multiple recited powders are provided (powdered host, powdered additive), it is not clear what the recited “neat polymer powder” is supposed to be blended with. Examiner considers the limitation to be inherent in a step of dry blending a neat polymer powder at any point in the recited process.
	Claim 3 recites the limitation “the host is a powder from a resin.” The limitation is indefinite, because it is not clear what the scope of the phrase “powder from a resin” is, whether, for instance, the powdered host must include a resin powder or whether it can include any other material that is NOT a resin as long as it is FROM a resin powder. Examiner considers the limitation to include the interpretation “the powdered host comprises a resin powder.”
	Claim 13 recites the limitation “different polymer than attrition milled polymer.” The limitation is indefinite, because it is not clear how the term “attrition milled polymer” is related to the term 
 Claim 15 recites the limitation “enhanced material properties.” The limitation is indefinite, because “enhanced” and “material properties” are both vague terms; the inventor fails to adequately define the metes and bounds of the terms. Examiner considers the limitation met by prior art which teaches or suggests the recited steps of the claimed process.
Claim 15 recites the limitation “dramatically reduces.” The term "dramatically reduces" is a relative term which renders the claim indefinite.  The term "dramatically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner considers the limitation to include the interpretation “reduces.”
Claim 15 recites the limitation “reduces the additive required to achieve a percolative network in the host.” The limitation is indefinite, because it is not clear what is meant by an amount of additive in a coating which reduces an amount of additive required in the coating. Examiner considers the limitation inherently met by performing the recited steps without evidence to the contrary.
Claim 15 recites the limitation "reduces the additive" in lines 8-9.  There is ambiguous or insufficient antecedent basis for this limitation in the claim. It is not clear whether the recited “the additive” refers to the previously-recited “powdered additive” or to an additive that is not previously recited.
Claims 2-3, 8, 13-14, 16, and 21 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grinwald et al. (US 2016/0216629) (Chemical Book, <<https://www.chemicalbook.com/ProductChemical PropertiesCB8123794_EN.htm>> and <<https://www.chemicalbook.com/ ChemicalProductProperty_EN_CB8295389.htm>> cited as evidence of melting points).
Regarding Claims 1 and 3, Grinwald et al. (US’629) teach a method of making an additive coated host particle for making a composite material for enhancing the material property, comprising: providing a powdered host (ethylene maleic anhydride copolymer, a resin [0040], melting temperature > 400 C; see also trademark A-C 575 (Honeywell) [0089]); providing a powdered additive with a melting temperature higher than the melting point of said powdered host (Silver, melting temperature 960 C); inputting said powdered host and said powdered additive to a ball mill [0089]; and milling said powdered host and said powdered additive for a milling time to sufficient mix but not melt the host particle (id.).
Claim(s) 1, 3, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieg et al. (US 5,057,370).
Regarding Claims 1 and 3, Krieg et al. (US’370) teach a method of making an additive coated host particle for making a composite material for enhancing the material property, comprising: providing a powdered host (resin powder) (col. 3, line 59 through col. 4, line 50); providing a powdered 
	Regarding Claims 15 and 16, US’370 teaches a method of coating a host particle for making a composite material with enhanced material properties, comprising: providing a powdered host (resin powder) (col. 3, line 59 through col. 4, line 50); providing a powdered additive with a softening or melting temperature higher than the melting point of said powdered host (compare disclosed melting temperatures of resins with those of any of the following: carbon black, melting point 3550 C; graphite, melting point around 3600 C; iron oxide, melting point 1565 C; titanium dioxide, 1843 C) (col. 8, lines 43-52); inputting said powdered host and said powdered additive to a mill; and coating said powdered host with said powdered additive in a mill for a milling time to sufficient mix but not melt the host particle inputting said powdered host and said powdered additive to a ball mill (Examples; col. 10, lines  43-54), wherein the coating dramatically reduces the additive required to achieve a percolative network in the host (met by forming a conductive particle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinwald (US 2016/0216629) in view of Blair (WO 2014/138587).
Regarding Claim 8, US’629 teaches a ball mill [0089], but fails to teach a specific ball mass. Blair (WO’587) teaches grinding in a ball mill with stainless steel balls weighing 1 g each to provide sufficient grinding momentum related to both ball mass and ball velocity to provide random movement and shear forces to provide powders with distortion free surfaces (p. 7, lines 22-30). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’629 by grinding .
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (US 5,057,370) in view of Blair (WO 2014/138587).
Regarding Claims 8 and 21, US’370 teaches a ball mill (col. 10, lines 45-54; Examples), but fails to teach a specific ball mass. Blair (WO’587) teaches grinding in a ball mill with stainless steel balls weighing 1 g each to provide sufficient grinding momentum related to both ball mass and ball velocity to provide random movement and shear forces to provide powders with distortion free surfaces (p. 7, lines 22-30). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’370 by grinding with stainless steel weighing at least 1 g each through routine optimization to provide sufficient grinding momentum to grind powders of a desirable size and shape.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712